UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7128



GERALD DAVIS FULLER,

                                              Plaintiff - Appellant,

          versus


WASHINGTON COUNTY HOSPITAL; MARK MARTIN,
Captain; RODERICK R. SOWERS, Warden; UNKNOWN
D.O.C. AGENT OR EMPLOYEE,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:05-cv-02333-WMN)


Submitted: November 21, 2006              Decided:   November 30, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Davis Fuller, Appellant Pro Se.     James Sunderland Aist,
ANDERSON, COE & KING, Baltimore, Maryland, Phillip Michael Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gerald Davis Fuller appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

deny Fuller’s motion for injunction and affirm for the reasons

stated by the district court.   Fuller v. Washington County Hosp.,

No. 1:05-cv-02333-WMN (D. Md. May 24, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 2 -